Citation Nr: 1131933	
Decision Date: 08/30/11    Archive Date: 09/07/11

DOCKET NO.  08-29 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for additional disability of the low back as a result of surgical treatment at a VA facility on August 30, 2002.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, spouse and parents


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel
INTRODUCTION

The Veteran served on active duty from May 1981 to November 1983.

This matter comes to the Board of Veterans' Appeals (Board) from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas. 

This matter was last before the Board in March 2010 when it was remanded for further development, particularly to obtain records from the Social Security Administration (SSA), VA medical records, obtain a medical opinion on the issue at hand and re-adjudicate it.  That development was completed and the matter is now ready for consideration by the Board.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran and his representative have requested that medical quality-assurance records pertaining to the Veteran's care in August 2002 at the Little Rock VA Medical Center (VAMC) be obtained.  The Board notes that in VAOPGCPREC 1-2011, VA's Office of General Counsel addressed whether such records may be obtained in connection with an appeal.  The opinion noted that quality assurance records may not be disclosed to VA adjudicators, including the Board, but that VA's Office of General Counsel is authorized to review such records to determine if they in fact are of the type protected from disclosure.  The opinion concluded that VA's duty to assist requires that the Board request access to any quality assurance records or documents relevant to a claim, and, if the appropriate Veterans Health Administration officials deny the request, to appeal the determination to VA's General Counsel.  On remand, the AOJ should follow the procedures outlined in VAOPGCPREC 1-2011.
Accordingly, the case is REMANDED for the following action:

1.  Request access to "focused review" conducted by the Little Rock VAMC from the Under Secretary for Health (USH), Veterans Integrated Service Network (VISN) director or a Veterans Health Administration (VHA) medical facility director.  The letter requesting access to focused review should advise the appropriate official that in accordance with VAOPGCPREC 1-2011, if access is denied, the basis for the denial should be provided and the official should state whether the documents fall into one of the following three categories:

a.  Protected from disclosure by 38 U.S.C.A. §  5705; 

b.  Described and designated in advance of the activity at the facility level as protected in the facility quality assurance plan or other policy document in accordance with 38 C.F.R. § 17.501(b); or

c.  The requested records or documents no longer exist or cannot be found. 

The RO should continue attempts to one or all of the specified officials until a response is obtained.  Any response must be in writing and documented in the claims file.  

If the official concludes that the records are not protected and access is granted, the RO should request the focused review records and associate any copies with the claims file.  
If access is denied because the focused review records are considered privileged and confidential (i.e. meets the criteria of "a" or "b" above), the RO must appeal the decision to the Office of General Counsel (OGC) within 60 days of the response.

The RO should request an OGC attorney with expertise in information law to review the matter and make a recommendation to the General Counsel or Deputy General Counsel for a final decision as to whether the focused review in question is protected.  

Any response must be in writing and documented in the claims file.  

If the OGC ultimately determines the records are not protected, the  RO should request the focused review records and associate any copies with the claims file.  

2.  Thereafter, readjudicate the issue.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response, before the record is returned to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JOHN Z. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


